     Case 2:85-cv-04544-DMG-AGR Document 1059 Filed 01/15/21 Page 1 of 5 Page ID
                                     #:42467


 1
       JOHN V. COGHLAN
 2     Deputy Assistant Attorney General
       Federal Programs Branch
 3
       WILLIAM C. PEACHEY
 4     Director, District Court Section
 5     Office of Immigration Litigation
       WILLIAM C. SILVIS
 6     Assistant Director, District Court Section
 7     Office of Immigration Litigation
       SARAH B. FABIAN
 8     NICOLE N. MURLEY
 9     Senior Litigation Counsel
        Tel: (202) 532-4824
10      Fax: (202) 305-7000
11      Email: Sarah.B.Fabian@usdoj.gov
12
             Attorneys for Defendants
13
                        UNITED STATES DISTRICT COURT
14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16
17
      JENNY LISETTE FLORES; et al.,            Case No. CV 85-4544-DMG
18
             Plaintiffs,                        DEFENDANTS’ EX PARTE
19
                                                APPLICATION FOR EXTENSION
20                v.                            OF TIME TO FILE ICE
21
                                                JUVENILE COORDINATOR
      JEFFREY A. ROSEN, Acting                  REPORT; SUPPORTING
22    Attorney General of the United States;    DECLARATION
23    et al.,
                                                Hearing Date: Not set
24
             Defendants.
                                                Hon. Dolly M. Gee
25
26                                              [Proposed] Order Filed Concurrently
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1059 Filed 01/15/21 Page 2 of 5 Page ID
                                     #:42468


 1
                                 EX PARTE APPLICATION
 2
             Pursuant to Local Rule 7-19, Defendants apply to this Court ex parte to
 3
       extend the date for filing the Juvenile Coordinator Report for U.S. Immigration and
 4
       Customs Enforcement (ICE) until Tuesday January 19, 2021. Defendants submit
 5
       that good cause exists to grant the relief requested herein because a personal
 6
 7
       emergency for one of the individuals involved in preparing the report has caused

 8
       delays in finalizing this report, and the additional time is necessary to allow the

 9     ICE Juvenile Coordinator to speak with the Monitor, Ms. Ordin, regarding the

10     report. Declaration of Sarah B. Fabian (Fabian Decl.) ¶ 4. Ms. Ordin agrees that

11     an extension is appropriate, and no party will be prejudiced by the extension. Id. ¶
12     5.
13           Urgency: This order is sought by means of an ex parte application because
14     there is insufficient time to seek an extension by noticed motion.
15           Notice: Pursuant to L.R. 7-19.1, on January 15, 2021, Defendants’ counsel
16     notified Plaintiffs’ counsel regarding Defendants’ possible need for an extension,
17     and asked whether counsel would oppose. ¶ 6. Plaintiffs’ counsel, Mr. Carlos
18     Holquin, stated that he has no objection to Defendants’ request. Id.
19
20
21     ///

22
23     ///
24
25     ///
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1059 Filed 01/15/21 Page 3 of 5 Page ID
                                     #:42469


 1
       DATED: January 15, 2021      Respectfully submitted,
 2
                                    JOHN V. COGHLAN
 3
                                    Deputy Assistant Attorney General, Federal
 4                                  Programs Branch
 5
                                    WILLIAM C. PEACHEY
 6                                  Director, District Court Section
 7                                  Office of Immigration Litigation
 8                                  WILLIAM C. SILVIS
 9                                  Assistant Director, District Court Section
                                    Office of Immigration Litigation
10
11                                  /s/ Sarah B. Fabian
                                    SARAH B. FABIAN
12
                                    NICOLE N. MURLEY
13                                  Senior Litigation Counsel
                                    Office of Immigration Litigation
14
                                    District Court Section
15                                  P.O. Box 868, Ben Franklin Station
16
                                    Washington, D.C. 20044
                                    Tel: (202) 532-4824
17                                  Fax: (202) 305-7000
18                                  Email: sarah.b.fabian@usdoj.gov

19                                  Attorneys for Defendants
20
21
22
23
24
25
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1059 Filed 01/15/21 Page 4 of 5 Page ID
                                     #:42470


 1
                         DECLARATION OF SARAH B. FABIAN
 2
             I, Sarah B. Fabian, declare pursuant to 28 U.S.C. § 1746 that:
 3
 4     1. I am an attorney with the Office of Immigration Litigation, Civil Division,
 5         Department of Justice, Washington, D.C., and, in such capacity, have been
 6         assigned by the Department of Justice as counsel to the defense of this action.
 7     2. This Declaration is submitted in support of Defendants’ Ex Parte Application
 8         for an extension of time to January 19, 2021 to file the U.S. Immigration and
 9         Customs Enforcement (ICE) Juvenile Coordinator report.
10     3. Defendants apply to this Court ex parte to extend the date for filing the ICE
11         Juvenile Coordinator Report for until Tuesday January 19, 2021.
12     4. Good cause exists to grant the relief requested herein because I was informed
13         today that a personal emergency for one of the individuals involved in
14         preparing the report has caused delays in finalizing this report, and that
15         additional time is necessary to allow the ICE Juvenile Coordinator to speak
16         with the Monitor, Ms. Ordin, regarding the report.
17     5. Ms. Ordin has informed me that she agrees that an extension is appropriate.
18     6. I e-mailed Plaintiffs’ counsel regarding Defendants’ extension request on
19         January 15, 2021, and Mr. Carlos Holguin responded by email that he has no
20
           objection.
21
             I declare under penalty of perjury that the foregoing is true and correct.
22
       Executed this 15th day of January, 2021, in the City of Denver, Colorado.
23
24
                                                     /s/ Sarah B. Fabian
25
                                                     SARAH B. FABIAN
26
27
28
     Case 2:85-cv-04544-DMG-AGR Document 1059 Filed 01/15/21 Page 5 of 5 Page ID
                                     #:42471


 1
                                CERTIFICATE OF SERVICE
 2
 3     IT IS HEREBY CERTIFIED THAT:
 4
       I, Sarah B. Fabian, am a citizen of the United States and am at least eighteen years
 5
 6
       of age. My business address is 450 Fifth Street, NW, Washington, DC 20001. I am

 7
       not a party to the above-entitled action. I have caused service of the accompanying

 8     EX PARTE APPLICATION FOR EXTENSION OF TIME TO FILE ICE

 9     JUVENILE COORDINATOR REPORT on all counsel of record, by

10     electronically filing the foregoing with the Clerk of the District Court using its ECF

11     System, which electronically provides notice. I also notified Plaintiffs’ counsel by
12     electronic mail.
13     I declare under penalty of perjury that the foregoing is true and correct.
14
       DATED: January 15, 2021
15                                                     /s/Sarah B. Fabian
                                                       Sarah B. Fabian
16
17
18
19
20
21
22
23
24
25
26
27
28
